          Case 3:18-cv-00544-JWD-SDJ                 Document 37         11/20/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

DESMOND CHARLES PARKER (#569648)                                             CIVIL ACTION NO.

VERSUS                                                                       18-544-JWD-SDJ

JASON KENT, ET AL.

                                                  RULING

        Before the Court is the Complaint, as amended, of Desmond Charles Parker (“Plaintiff”),

an inmate confined at the Dixon Correctional Institute in Jackson, Louisiana, who is representing

himself.1 After further review and pursuant to 28 U.S.C. §§ 1915(e) and 1915A, the Court

dismisses Defendants Jeff Smalls, Jeremy Mitchell, Donnell Jones, and Troy Johnson from this

proceeding sua sponte because Plaintiff never made any factual assertions against these

Defendants.

        Pursuant to 28 U.S.C. §§ 1915(e) and 1915A, this Court is authorized to dismiss an action

or claim against a governmental entity or an officer or employee of a governmental entity that is

frivolous, malicious, or fails to state a claim upon which relief may be granted. The statutes impose

similar standards for dismissal.2 Both statutes give the court the ability to separate those claims

that may have merit from those that lack a basis in law or in fact.

        A claim is factually frivolous if the alleged facts are “clearly baseless, a category

encompassing allegations that are ‘fanciful,’ ‘fantastic,’ and ‘delusional.’”3 A claim has no

arguable basis in law if it is based upon a meritless legal theory, “such as if the complaint alleges




1
  R. Docs. 1 & 4.
2
  Plaintiff was granted permission to proceed in forma pauperis on November 8, 2019 (R. Doc. 6) so both statutes
apply.
3
  Denton v. Hernandez, 504 U.S. 25, 33-33 (1992), citing Neitzke v. Williams, 490 U.S. 319, 325 (1989).
          Case 3:18-cv-00544-JWD-SDJ                  Document 37          11/20/20 Page 2 of 3




the violation of a legal interest which clearly does not exist.”4 The law gives judges not only the

authority to dismiss a claim that is based on an indisputably meritless legal theory, but also the

unusual power to pierce the veil of the factual allegations.5 Pleaded facts that are merely

improbable or strange, however, are not frivolous for purposes of § 1915.6

        To determine whether the complaint fails to state a claim under § 1915(e)(2)(B)(ii), courts

apply the same standard used for dismissal under Rule 12(b)(6) of the Federal Rules of Civil

Procedure.7 Accordingly, the court must accept all well-pleaded facts as true and view them in the

light most favorable to the plaintiff.8 “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”9

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.”10

        A screening dismissal may be made at any time, before or after service of process and

before or after an answer is filed, if the court determines that the allegation of poverty is untrue;

or the action is frivolous or malicious; fails to state a claim on which relief may be granted; or

seeks monetary relief against a defendant who is immune from such relief.11

        Simply naming an individual as a Defendant is insufficient to state a claim against that

individual.12 Because Plaintiff has failed to make any factual allegations against Jeff Smalls,

Jeremy Mitchell, Donnell Jones, and Troy Johnson in either his Complaint13 or Amended


4
  Davis v. Scott, 157 F.3d 1003, 1005 (5th Cir. 1998).
5
  Denton, 504 U.S. at 32.
6
  Id. at 33; Ancar v. Sara Plasma, Inc., 964 F.2d 465, 468 (5th Cir. 1992).
7
  Hart v. Harrison, 343 F.3d 762, 763-64 (5th Cir. 2003).
8
  Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996).
9
  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
10
   Id.
11
   See Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986).
12
   Harris v. Louisiana Dept. of Correction and Public Safety, No. 14-800, 2015 WL 1097347, at *2 (M.D. La.
March 11, 2015) (“Simply naming [a person] as a defendant is not sufficient to state a claim against her.”).
13
   R. Doc. 1.

                                                        2
             Case 3:18-cv-00544-JWD-SDJ        Document 37     11/20/20 Page 3 of 3




Complaint,14 these Defendants must be dismissed. Further, Plaintiff will not be provided with

leave to amend because there is no conceivable, non-frivolous federal claim he could assert

consistent with the facts alleged in his complaint, as he did not allege any facts against these

Defendants.

           IT IS ORDERED that Jeff Smalls, Jeremy Mitchell, Donnell Jones, and Troy Johnson be

DISMISSED WITH PREJUDICE sua sponte pursuant to 28 U.S.C. §§ 1915 and 1915A.

           IT IS FURTHER ORDERED that this action is referred back to the magistrate judge for

further proceedings on Parker’s remaining claims (i.e., Parker’s claims against Kent regarding

exposure to extreme cold).

           Signed in Baton Rouge, Louisiana, on November 20, 2020.




                                                    S
                                                JUDGE JOHN W. deGRAVELLES
                                                UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF LOUISIANA




14
     R. Doc. 4.

                                                3
